Douglas, J.
In T.R., supra, this court held that a juvenile court judge could restrict public access, which included the press, to a custody proceeding involving a minor child “if the court finds, after hearing evidence and argument on the issue, (1) that there exists a reasonable and substantial basis for believing that public access could harm the child or endanger the fairness of the adjudication, and (2) the potential for harm outweighs the benefits of public access.” (Emphasis added.) Id., paragraph three of the syllabus. T.R. involved the validity of a court-closure order and a gag order in a pending consolidated dependency and custody proceeding.
The situation here, however, while embodying practically identical competing factors as those found in T.R., involves whether the public can be denied access to a hearing commenced for the purpose of determining whether a juvenile court proceeding should be open or closed to the public. Specifically, we are asked to determine whether a juvenile court judge has the authority to have the public (including the press) excluded from all or portions of a closure hearing.
The propriety of granting or denying the public access to court proceedings can involve the weighing of competing factors. This is especially apparent when the proceeding at issue pertains to minor children and the circumstances surrounding the case have been the subject of considerable publicity.
On the one hand is the freedom from interference conferred upon the press by the First Amendment to the United States Constitution and Section 11, Article I of the Ohio Constitution, and the open-courts provision of Section 16, Article I of the Ohio Constitution. These liberties and rights bestowed upon the press and public must be, on the other hand, harmonized with the countervailing interests at stake, particularly the power of the courts to control their proceedings for a fair administration of justice and ensure, as parens patriae, that such proceedings not have a detrimental and adverse effect on children whose cases come before the court.
*502We recognize and agree that “[cjhildren have a very special place in life which law should reflect.” May v. Anderson (1953), 345 U.S. 528, 536, 73 S.Ct. 840, 844, 97 L.Ed. 1221, 1228 (Frankfurter, J., concurring). Matters involving children have always been subject to close scrutiny and supervision of the courts. See, generally, Marker v. Grimm (1992), 65 Ohio St.3d 139, 601 N.E.2d 496. Likewise, the public (including the press) has a need and right to have open courts. What transpires in the courtroom is public property, Craig v. Harney (1947), 331 U.S. 367, 374, 67 S.Ct. 1249, 1254, 91 L.Ed. 1546, 1551, and attendance at a public trial promotes fairness and enhances public confidence in the judicial system, Richmond Newspapers, Inc. v. Virginia (1980), 448 U.S. 555, 569-573, 100 S.Ct. 2814, 2823-2825, 65 L.Ed.2d 973, 984-987. “ ‘The principle that justice cannot survive behind walls of silence has long been reflected in the “Anglo-American distrust for secret trials.” ’ ” Id., 448 U.S. at 574, 100 S.Ct. at 2826, 65 L.Ed.2d at 987, fn. 9. See, also, Globe Newspaper Co. v. Superior Court (1982), 457 U.S. 596, 606, 102 S.Ct. 2613, 2619-2620, 73 L.Ed.2d 248, 256-257, wherein the court recognized the benefits of public scrutiny of the judicial process and emphasized that “the circumstances under which the press and public can be barred from á criminal trial are limited; the State’s justification in denying access must be a weighty one.” Similarly, this court has stated that “[t]he guarantee of a public trial is a cornerstone of our democracy which should not be circumvented unless there are extreme overriding circumstances.” State v. Lane (1979), 60 Ohio.St.2d 112, 119, 14 O.O.3d 342, 347, 397 N.E.2d 1338, 1343. There is no question that attendance at a public trial allows the public to learn and understand the functioning of their government. Id. In many instances, public awareness with regard to matters concerning children can be extremely important and useful.
This court has confronted similar issues raised by Richmond and Globe, supra, and their progeny — Press-Enterprise Co. v. Superior Court (1984), 464 U.S. 501, 104 S.Ct. 819, 78 L.Ed.2d 629; and Press-Enterprise Co. v. Superior Court (1986), 478 U.S. 1, 106 S.Ct. 2735, 92 L.Ed.2d 1. In State ex rel. The Repository v. Unger (1986), 28 Ohio St.3d 418, 28 OBR 472, 504 N.E.2d 37, we determined that a public right to access to pretrial proceedings, while not absolute, is embraced by both the United States and Ohio Constitutions. We have also concluded that the rationale underlying the public right of access in criminal trials pertains, with minor exceptions, to juvenile court proceedings. T.R., supra. See, also, Richmond, supra, 448 U.S. at 567, 100 S.Ct. at 2822, 65 L.Ed.2d at 983-984, wherein the Supreme Court, citing certain historical material, indicated that the underpinnings justifying public access to criminal trials apply with equal force to civil trials.
Accordingly, we hold that:
(1) Unless summarily denied, a motion of a party to a juvenile court proceeding (“proceeding”) requesting that the proceeding be closed to the press and public, *503requires the juvenile court to conduct an evidentiary hearing (“closure hearing”) to determine whether closure of the proceeding is warranted. Closure of the proceeding may be warranted upon a showing by the juvenile court that it has followed the standards set forth in In re T.R., supra, at paragraph three of the syllabus, and that there are no reasonable alternatives to closure;
(2) When a party to a juvenile court proceeding asserts that a closure hearing itself should be closed, the juvenile court must conduct an in camera inspection to determine if closure of the closure hearing is appropriate. Any party urging the closure of a proceeding must present to the juvenile court, for its in camera inspection, a written or recorded summary of any testimony sought to be excluded from the public domain. Such summary must contain sufficient information for the juvenile court to make an informed decision, pursuant to the standards set forth in T.R., as to whether any or all of the testimony sought to be excluded from public disclosure should be excluded;
(3) If an in camera inspection is required, the inspection must be conducted with counsel for the parties, the press and the public, if any, present and participating, and such participation is to include a review by counsel of the summary of testimony sought to be excluded;
(4) At the conclusion of the in camera inspection, counsel must be provided with an opportunity to object to the court’s Gliding. Upon objection by counsel, the court’s finding of closure or nonclosure of the proceeding is a final order subject to appeal as affecting a substantial right in a special proceeding. Testimony which is the subject of an objection shall be sealed and, as sealed, preserved as part of the record for possible appellate review. Unless and until an appeal is taken, the juvenile court proceeding may continue at the court’s convenience; and
(5) Those persons present and participating at the in camera inspection are prohibited, under penalty of contempt, from disseminating any information determined by the juvenile court to be excluded from public disclosure, unless and until it is determined by competent authority that such information may be released to the public.
Our decision today does not disturb the pronouncements set forth in T.R. We reaffirm that any restriction shielding court proceedings from public scrutiny should be narrowly tailored to serve the competing interests of protecting the welfare of the child or children and of not unduly burdening the public’s right of access. See State ex rel. The Cincinnati Post v. Second Dist. Court of Appeals (1992), 65 Ohio St.3d 378, 381, 604 N.E.2d 153, 156, citing T.R., supra. See, also, Globe, supra, 457 U.S. at 607, 102 S.Ct. at 2620, 73 L.Ed.2d at 257. Indeed, “[t]he exclusion of the public should be applied sparingly,” Lane, supra, 60 Ohio St.2d at 121, 14 O.O.3d at 348, 397 N.E.2d at 1344, and the doors to the courtroom *504“may be closed to the general public only on a rare occasion after a determination that in no other way can justice be served [emphasis added],” Lexington Herald Leader Co. v. Tackett (Ky.1980), 601 S.W.2d 905, 906. Naturally, given the gravity of the competing factors involved, the trial court must be permitted to determine on a case-by-case basis whether the interests of the child or children are, in certain cases, paramount to the interests of the public, thereby warranting closure and whether no reasonable alternative to closure exists. We remain cognizant that care must be taken to protect the best interests of children in certain legal matters but, conversely, we are also aware that excessive secrecy is in itself dangerous. Courtroom secrecy can very well lead to festering emotions resulting in tragedy.
Further, the parties involved and those who have an interest in the cause should be allowed an active and meaningful role in the closure hearing. “Without an active and meaningful role * * *, the hearings themselves would become meaningless and the resultant decision would merely represent the personal predilections of the presiding judge.” State ex rel. Miami Valley Broadcasting Corp. v. Kessler (1980), 64 Ohio St.2d 165, 167, 18 O.O.3d 383, 385, 413 N.E.2d 1203, 1205.
Perceptively recognizing all of this, the court of appeals, in directing Judge Lias to vacate her closure ruling, stated that:
“The trial court may entertain at the closure hearing summaries of testimony by witnesses who may subsequently testify at the permanent commitment hearing. Resolution of the closure issues may be predicated upon said summaries pursuant to In re T.R. (1990), 52 Ohio St.3d 6 [556 N.E.2d 439]. The Rules of Evidence are of necessity relaxed to allow the presentation of the information in summary form.”
We believe that the court of appeals reached the proper conclusion. With these limited restrictions, the press and public can play a vital and positive role in the entire courtroom process if they choose to take an active part in our judicial system. Allowing the public, including the press, into our courtrooms will enable society as a whole to become better acquainted with the functioning of the judicial process and the laws enacted by the General Assembly that directly impact our minor children.
Accordingly, we affirm the judgment of the court of appeals granting the writ of prohibition and remand this cause to the juvenile court for further proceedings consistent with this opinion.

Judgment affirmed and cause remanded.

Moyer, C.J., A.W. Sweeney, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.